Citation Nr: 1645536	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The appellant served on active duty for training in the Army National Guard from August 1 to November, 7 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In June 2014, the appellant appeared and testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded in June 2016 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has not been provided a VA examination and opinion with regard to his claim for a back condition.  In determining whether an examination or medical opinion is needed the law requires: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006); see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4). 


In pertinent part, private medical records from February and August 2015 establish a current disability of degenerative disc disease of the lumbar spine.  See 2015 Grady Hospital records.  The appellant has also testified that his back condition began after he sustained a twisting injury to his back during advanced individual training (AIT) in 1979.  See Board Hearing Transcript.  Furthermore, he reported that ever since the injury in 1979, he suffers from persistent back problems.  Id.; see 2014 Grady Hospital records; see also Social Security Administration (SSA) records.  The appellant is deemed competent to report injuring his back during service and is likewise competent to report experiencing low back problems since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, under the "low threshold" standard of McLendon, an examination is warranted to determine if there is a nexus between the appellant's claimed low back disability and his service.

Additionally, development is required to obtain the appellant's Worker's Compensation records.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims held that a remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the Board's remand order.  The Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  In June 2016, this matter was partially remanded to the AOJ to obtain private treatment records and records associated with the appellant's Worker's Compensation claim.  See June 2016 Board Remand.  The record is silent as to the RO's attempt to obtain the Worker's Compensation records.  Therefore, the Board finds this to be a violation of Stegall and this matter must be remanded.

Correspondingly, although the appellant has submitted SSA records, these records appear to be incomplete.  The SSA records indicate a November 2011 Administrative Law Judge (ALJ) decision was issued and the appellant filed a claim for Title XVI benefits.  These records do not appear in the claims file.  Therefore, on remand, the AOJ should attempt to obtain any outstanding SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010) (VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the appellant's Worker's Compensation and SSA records.  Specifically, obtain the November 2011 ALJ decision and the Title XVI claim, with associated treatment records.  If, after making reasonable efforts, the AOJ cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such records would be futile.  The AOJ must then: (a) notify the appellant and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant and his representative must then be given an opportunity to respond.

2.  On completion of the above, schedule an appropriate VA examination, to address the nature and etiology of the appellant's back condition.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  After the foregoing has been completed, please provide an opinion on the following:

(a) Diagnose any disability of the low back that presently exists or has existed during the appeal period.  If the diagnosis of degenerative disc disease, as shown in records from August 2015, is not warranted, the examiner should reconcile the conflicting findings. 

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed back disability had its onset in or is etiologically-related to any period of the appellant's active duty service or manifested within one year after any period of the appellant's active duty?

In rendering the requested opinions, the examiner should specifically consider and discuss the appellant's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.  Consideration must also be given to the appellant's lay statements of experiencing low back pain since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Then, readjudicate the claim.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

